Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                        DETAILED ACTION
PTO-892 reciting a corrected Patent No. 9,228,052 to Sakoh et al. is enclosed as requested.

                                            REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 2012/0164454 A1) in view of Yamane et al. (US 2011/0098402 A1), and further in view of Memering et al. (US 9,745,662) or Liu et al. (Photochemical grafting of fluorinated alkenes on DLC coated Ti6Al4V to improve in vitro cytocompatibility, friction and corrosion resistance, Surface & Coatings Technology, August 8, 2012, pp. 51-56, Vol. 208).
The above cited references were discussed in the previous office action.
Applicant asserts that the amendment to claim 1 would overcome the rejection since none of the cited references teaches the amended variable “A”.
The simplest formula (A1) of the amended claim 1 would encompass Rf-PFPE-CF2-F (i.e. halogen atom as A) which would be obvious by Yamane et al as the followings
Y is a divalent organic group encompassing CF2. 
X1 and Y being a single bond and α and α’ being 1.  
Rf is C1-16 alkyl optionally substituted by one or more fluorinated atoms encompassing CF3. 
PFPE is (OCdF2d)n with d being 1-6 and the n is 0-200 and various combinations thereof.  
Thus, the instant formula (A1) would include CF3-(CF2O)0-200-CF3.

Yamane et al. teach the following formula in [0026-0029].
A-Rf1-B and the Rf1 being –(CdF2dO)n- with d being 1 to 6 and n being 5-100
A and B are Rf2 group including F or CF3.
Thus, the formula taught by Yamane et al. would include CF3-(CF2O)5-100-CF3 when d is 1 and A and B are both CF3 meeting the instant formula (A1) discussed above meeting the formula (A1) of claims 1 and 2.  Also, the formula taught by Yamane et al. would make the instant (a) of claim 6 obvious when n is 3. 
The recited R91 of a formula (B1) of claim 9 would be optional when the formula (A1) is chosen.  Further, the formula (B1) of claims 9 and 11 would encompass CF3-(CF2O5-100-CF3 (i.e. R91 is F, Rf is CF2, X2 is a divalent organic group encompassing CF2O)5-100, Y is a single bond, A is F and ß and ß’ are 1 which would make the claim 7 obvious.
Again, the formula (A1) includes Rf-PFPE-CF2-F (i.e. halogen atom as A) and the CF3-(CF2O)5-100-CF3 would make claim 8 obvious as the following.
X1 is (R31)p’ with R31 being a single bond, p’ being 1 and q’ being 0.
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the antifouling coating comprising the above discussed A-Rf1-B taught by Yamane et al. on the DLC layer taught by Sung since Sung teaches a hydrophobic dopant on the DLC layer and since the antifouling coating of Yamane et al. would be expected to yield the hydrophobic coating and since utilization of the antifouling coating such as oleophobic coating on a window on an electronic device is well-known as taught by Memering et al. and since the coating on DLC layer with fluorinated alkenes for improved friction is well-known as taught by Liu et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 2012/0164454 A1) in view of Yamane et al. (US 2011/0098402 A1), and further in view of Memering et al. (US 9,745,662) or Liu et al. (Photochemical grafting of
fluorinated alkenes on DLC coated Ti6Al4V to improve in vitro cytocompatibility, friction and corrosion resistance, Surface & Coatings Technology, August 8, 2012, pp. 51-56, Vol. 208) as applied to claims 1, 2, 5-12 and 15-17 above, and further in view of Mitsuhashi et al. (US 2015/0307719 A1).
Rejection is maintained for reasons of the record with the above responses further addressing Yamane et al. as to the amended A.
The instant claims 13 and 14 further recite fluorine-containing oil over Sung, Yamane et al., Memering et al. and Liu et al.
Mitsuhashi et al. teach antifouling compositions further comprising the instant fluorine-containing oil in [0219-0224].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art-well known fluorine-containing oil taught by Mitsuhashi et al. in the antifouling coating taught by Yamane et al. in order to improve properties of the antifouling and lubricity on the DLC layer taught by Sung since Sung teaches a hydrophobic dopant on the DLC layer and since the antifouling coating of Yamane et al. would be expected to yield the hydrophobic coating and since utilization of the antifouling coating such as oleophobic coating on a window on an electronic device is well-known as taught by Memering et al. and since the coating on DLC layer with fluorinated alkenes for improved friction is well-known as taught by Liu et al. and since utilization of the instant fluorine-containing oil is well-known as taught by Mitsuhashi et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

			           CLAIM OBJECTION
Claims 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/June 29, 2022                                                  /TAE H YOON/                                                                                Primary Examiner, Art Unit 1762